DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I, claims 1-16, in the reply filed on 08/23/2022 is acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities:  the text “A method for fabricating magnetic tunnel junction (MTJ) pillars, comprising” is suggested to be changed to “A method for fabricating magnetic tunnel junction (MTJ) pillars, the method comprising” for clarity.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  the text “A method for fabricating a semiconductor structure, comprising” is suggested to be changed to “A method for fabricating a semiconductor structure, the method comprising” for clarity.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  the text “A method for fabricating a memory device, comprising” is suggested to be changed to “A method for fabricating a memory device, the method comprising” for clarity. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomioka (US 2015/0263272).
Regarding claim 1, Tomioka discloses, in FIGS. 5-7 and in related text, a method for fabricating magnetic tunnel junction (MTJ) pillars, comprising: 
providing a magnetic tunneling junction (MTJ) stack of layers, wherein the MTJ stack of layers comprising a first magnetic layer (53), a tunnel barrier layer (54) overlying the first magnetic layer, and a second magnetic layer (55) overlying the tunnel barrier layer (see Tomioka, FIG. 5, [0042]); and 
carrying out a first patterning step by using a reactive ion etching, 
wherein the second magnetic layer (55) and the tunnel barrier layer (54) are etched to form one or more pillar structures  (see Tomioka, FIG. 6, [0024], [0044])
and a protection layer (42) is formed and covers sidewalls of the pillar structures (see Tomioka, FIG. 7, [0047]).
Regarding claims 2 and 12, Tomioka discloses carrying out a second patterning step by using an ion beam etching, wherein the first magnetic layer (53) is etched such that the pillar structures formed in the first patterning step extend downwardly and include the etched first magnetic layer, wherein the stack of MTJ layers is provided over a bottom electrode (51, 52) and the bottom electrode is etched together with the first magnetic layer in the second patterning step (see Tomioka, FIG. 8, [0028], [0049], [0056]).
Regarding claim 13, Tomioka discloses wherein a top electrode layer (56) is provided over the second magnetic layer (55) and the top electrode is etched together with the second magnetic layer and the tunnel barrier layer (54) in the first patterning step (see Tomioka, FIG. 6, [0028], [0044]).

Claims 21, 23 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomioka (US 2015/0263272).
Regarding claim 21, Tomioka discloses, in FIGS. 5-8 and in related text, a method for fabricating a memory device, comprising: 
forming a magnetic tunneling junction (MTJ) stack of layers over a bottom electrode layer (51, 52), wherein the MTJ stack of layers comprises a bottom magnetic layer (53), a tunnel barrier layer (54) overlying the bottom magnetic layer, and a top magnetic layer (55) overlying the tunnel barrier layer; forming a top electrode layer (56) over the MTJ stack of layers (see Tomioka, FIG. 5, [0028], [0042]); 
patterning the top electrode layer (56), the top magnetic layer (55) and the tunnel barrier layer (54) (see Tomioka, FIG. 6, [0044]); 
forming a protection layer (42) over sidewalls of the top electrode layer, the top magnetic layer and the tunnel barrier layer (see Tomioka, FIG. 7, [0047]); and 
patterning the bottom magnetic layer (53) and the bottom electrode layer (51, 52) (see Tomioka, FIG. 8, [0049]).
Regarding claim 23, Tomioka discloses wherein patterning the top electrode layer (56) and patterning the top magnetic layer (55) and the tunnel barrier layer (54) are carried out at the same time (see Tomioka, FIG. 6, [0044]).
Regarding claim 24, Tomioka discloses wherein patterning the top electrode layer (56), the top magnetic layer (55) and the tunnel barrier layer (54) is carried out by reactive ion etching (see Tomioka, [0024], [0044]).

Claims 21-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yogendra (US 2021/0288242).
Regarding claim 21, Yogendra discloses, in FIGS. 2-6 and in related text, a method for fabricating a memory device, comprising: 
forming a magnetic tunneling junction (MTJ) stack of layers over a bottom electrode layer (200), wherein the MTJ stack of layers comprises a bottom magnetic layer (206), a tunnel barrier layer (208) overlying the bottom magnetic layer, and a top magnetic layer (210) overlying the tunnel barrier layer; forming a top electrode layer (212) over the MTJ stack of layers (see Yogendra, FIG. 2, [0031]-[0032], [0034]-[0035], [0042]); 
patterning the top electrode layer (212), the top magnetic layer (210) and the tunnel barrier layer (208) (see Yogendra, FIGS. 3-4, [0036]-[0037]); 
forming a protection layer (502) over sidewalls of the top electrode layer (212), the top magnetic layer (210) and the tunnel barrier layer (208) (see Yogendra, FIG. 5, [0038]); and 
patterning the bottom magnetic layer (206) and the bottom electrode layer (200) (see Yogendra, FIG. 6, [0039]).
Regarding claim 22, Yogendra discloses wherein patterning the top electrode layer (212) (FIG. 3) is carried out prior to patterning the top magnetic layer (210) and the tunnel barrier layer (208) (FIG. 4) (see Yogendra, [0036]-[0037]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tomioka in view of Lin (US 2018/0366517).
Regarding claim 11, Tomioka discloses the method of claim 1.
Tomioka discloses wherein the protection layer is silicon nitride (see Tomioka, [0063]).
Tomioka does not explicitly disclose wherein the protection layer has polymer-rich chemistry.
Lin teaches wherein the protection layer is silicon nitride or polymer material (see Lin, [0035]). Thus Lin teaches wherein the protection layer has polymer-rich chemistry.
Tomioka and Lin are analogous art because they both are directed to magnetic tunnel junction devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Tomioka with the features of Lin because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tomioka to include wherein the protection layer has polymer-rich chemistry, as taught by Lin, because it is simple substitution of one known element for another to obtain predictable results (as protection layer for magnetic tunnel junctions) (see MPEP § 2143) and in order to protect underlying layers from being damaged by outer environment (see Lin, [0035]).

Claims 1 and 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tien (US 2019/0165256) in view of Lee (US 2013/0034917).
Regarding claim 1, Tien discloses, in FIGS. 3D-3E and in related text, a method for fabricating magnetic tunnel junction (MTJ) pillars, comprising: 
providing a magnetic tunneling junction (MTJ) stack (332) of layers, wherein the MTJ stack of layers comprising a first magnetic layer, a tunnel barrier layer overlying the first magnetic layer, and a second magnetic layer overlying the tunnel barrier layer; and 
carrying out a first patterning step (335) by using a reactive ion etching, wherein the second magnetic layer and the tunnel barrier layer are etched to form one or more pillar structures (332a, 332b) (see Tien, FIGS. 3D-3E, [0028], [0030]-[0032]).
Tien in FIGS. 3D-3E does not explicitly disclose wherein a protection layer is formed and covers sidewalls of the pillar structures.
.
Lee teaches when patterning an MTJ pillar structure using carbon-containing process gas, a carbon polymer coating (28) is formed covering the MTJ pillar structure (see Lee, FIGS. 2c-2d, [0017], [0044]-[0045]). Since Tien discloses the first patterning process using process gases of CH3OH, C2H5OH, CH4, CH3F, CH2F2, CHF3, C4F8, C4 F6, CF4, H2, HBr, CO, CO2, O2, BCl3, Cl2, N2, He, Ne, Ar, etc. (see Tien, [0031]), Lee together with Tien teaches wherein a protection layer is formed and covers sidewalls of the pillar structures.
Tien and Lee are analogous art because they both are directed to magnetic tunnel junction device and manufacturing and one of ordinary skill in the art would have had a reasonable expectation of success to modify Tien with the features of Lee because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Tien to include teaches wherein a protection layer is formed and covers sidewalls of the pillar structures, as taught by Lee, because carbon-based deposition layer is generated if the etching process does not occur on the surface of a substrate (see Lee, [0046]).
Regarding claim 3, Tien in view of Lee teaches the method of claim 1.
Tien discloses wherein the first patterning step comprises using a first process gas (for example, CF4) for etching (see Tien, [0031]).
Lee teaches using a second process gas (carbon containing gas, for example, CH4, CH3OH) for forming the protection layer (see Lee, [0044]), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 4, Tien in view of Lee teaches the method of claim 3.
Tien together with Lee teaches wherein the first process gas (for example, CF4) has a relatively high ratio of fluorine (F) to carbon (C) than the second process gas (for example, CH4, CH3OH), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 5, Tien in view of Lee teaches the method of claim 3.
Tien discloses wherein the first process gas (for example, CF4) include one or more of the following chemical substances: CH4, CH3F, CH2F2, CHF3 and CF4 (see discussion on claim 3 above).
Regarding claim 6, Tien in view of Lee teaches the method of claim 5.
Tien discloses wherein the first process gas used in the first patterning step further comprises O2 (see Tien, [0031]).
Regarding claim 7, Tien in view of Lee teaches the method of claim 5.
Tien discloses wherein the first process gas used in the first patterning step further comprises one or more of the following chemical substances: SixCly, SixFy, SixBry, SixIy, Cl2, Br2 and an inert gas (He, Ne, Ar) (see Tien, [0031]).
Regarding claim 8, Tien in view of Lee teaches the method of claim 3.
Lee teaches wherein the second process gas (for example, CH4, CH3OH) include one or more of the following chemical substances: CH4, CH3F, CH2F2, CHF3 and CF4 (see discussion on claim 3 above), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.
Regarding claim 9, Tien in view of Lee teaches the method of claim 8.
Tien discloses wherein the second process gas used in the first patterning step further comprises O2 (see Tien, [0031]).
Regarding claim 10, Tien in view of Lee teaches the method of claim 8.
Tien discloses wherein the second process gas used in the first patterning step further comprises an inert gas (He, Ne, Ar) (see Tien, [0031]).
Regarding claim 11, Tien in view of Lee teaches the method of claim 1.
Lee teaches wherein the protection layer (carbon polymer coating layer) has polymer-rich chemistry (see discussion on claim 1 above), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 1.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pakala (US 2015/0255507) in view of Tien (US 2019/0165256).
Regarding claim 14, Pakala discloses, in FIGS. 1A-1B and in related text, a method for fabricating a semiconductor structure, comprising: 
providing a magnetic tunneling junction (MTJ) stack of layers, wherein the MTJ stack of layers comprising a first magnetic layer (120), a tunnel barrier (130) layer overlying the first magnetic layer, and a second magnetic layer (140) overlying the tunnel barrier layer (see Pakala, FIG. 1A, [0017]-[0019]); and 
carrying out a chemical treatment using a process gas to etch the tunnel barrier layer (see Pakala, FIG. 1B, [0021]).
Pakala discloses a process gas containing one or more of argon, N2, H2, CO, NH3, He, CH3OH, and C2H5OH (see Pakala, [0021]).
Pakala does not explicitly disclose a process gas containing fluorocarbon.
Tien teaches process gases of CH3OH, C2H5OH, CH4, CH3F, CH2F2, CHF3, C4F8, C4F6, CF4, H2, HBr, CO, CO2, O2, BCl3, Cl2, N2, He, Ne, Ar, etc. (see Tien, [0031]). Thus Tien teaches a process gas containing fluorocarbon.
Pakala and Tien are analogous art because they both are directed to magnetic tunnel junction device and manufacturing and one of ordinary skill in the art would have had a reasonable expectation of success to modify Pakala with the features of Tien because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Pakala to include a process gas containing fluorocarbon, as taught by Tien, because it is simple substitution of one known element for another to obtain predictable results (as process gas for reactive ion etching). See MPEP § 2143.
Regarding claim 15, Pakala in view of Tien teaches the method of claim 14.
Pakala discloses wherein carrying out a chemical treatment comprises: carrying out a chemical treatment using a process gas to etch the tunnel barrier layer (130) and the second magnetic layer (140) overlying the tunnel barrier layer (see Pakala, [0021]).
Tien teaches a process gas containing fluorocarbon (see discussion on claim 14 above), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 14.
Regarding claim 16, Pakala in view of Tien teaches the method of claim 14.
Pakala discloses forming a protection layer (160) to cover sidewalls of the tunnel barrier layer (130) (see Pakala, FIG. 1C, [0024]-[0025]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811